Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 6, 2021

                                       No. 04-20-00603-CV

                                         Richard LARES,
                                            Appellant

                                                  v.

                                          Martha MUNIZ,
                                             Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-107990
                         Honorable Michael E. Mery, Judge Presiding


                                          ORDER

         The court reporter responsible for preparing the reporter’s record in this appeal has filed a
notification of late record, stating that appellant has failed to (1) request in writing that she
prepare the reporter’s record and (2) pay or make arrangements to pay the fee for preparing the
reporter’s record. See TEX. R. APP. P. 34.6(b)(1) (explaining that the request to the court reporter
must designate the exhibits and the portions of the proceedings to be included in the reporter’s
record); id. 35.3(b) (court reporter is responsible for preparing and filing the reporter’s record if
(1) notice of appeal has been filed, (2) appellant has requested the reporter’s record be prepared,
and (3) appellant has paid the fee for preparation of the record, has made arrangements to pay the
fee, or is entitled to appeal without paying the fee).

        We therefore ORDER appellant to file written proof in this court no later than ten (10)
days after the date of this order showing that: (1) he has requested that the official court reporter
prepare the reporter’s report in compliance with Texas Rule of Appellate Procedure 34.6 and has
filed a copy of the request with the trial court clerk pursuant to Rule 34.6(b)(2); and (2) either (i)
the reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee, or (ii)
appellant is entitled to appeal without paying the reporter’s fee.

        If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2021.


                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court